OPINION
DIETZEN, Justice.
This case presents the question of whether Minn.Stat. § 609.117, subd. 1(2) (2010), violates the prohibition against unreasonable searches and seizures, or the Equal Protection Clause in either the U.S. or Minnesota Constitutions. Subdivision 1(2) requires a juvenile petitioned for a felony and then adjudicated delinquent of a misdemeanor arising out of the same set of circumstances “to provide a biological specimen” to determine the person’s DNA profile for the limited purpose of criminal identification. Applying the totality-of-the-circumstances test, we conclude that the State’s legitimate governmental interests in conducting a search of M.L.M. to collect a biological specimen for criminal identification purposes outweigh appellant’s reduced expectation of privacy following her misdemeanor adjudication arising out of the same set of circumstances as her felony petition. Consequently, as applied to M.L.M., Minn.Stat. § 609.117, subd. 1(2), does not violate the prohibitions against unreasonable searches and seizures in the U.S. and Minnesota Constitutions. We also conclude that M.L.M.’s equal protection claim fails. Accordingly, we affirm.
In December 2008, the State filed a delinquency petition alleging that appellant M.L.M. committed felony possession of burglary tools in violation of Minn.Stat. § 609.59 (2010); gross misdemeanor theft over $500 in violation of Minn.Stat. § 609.52, subds. 2(1), 3(4) (2010); gross misdemeanor damage to property in violation of Minn.Stat. § 609.595, subd. 2(a) (2010); and misdemeanor fleeing a peace officer in violation of Minn.Stat. § 609.487, subd. 6 (2010), after she and another juvenile allegedly used scissors to remove se*29curity sensors from unpurchased merchandise and then removed the merchandise from a mall in Edina.
Before trial, the State offered to dismiss the felony possession of burglary tools charge and two of the misdemeanor charges, in exchange for M.L.M.’s plea to the charge of gross misdemeanor theft over $500. M.L.M. agreed, and the court adjudicated her delinquent on the gross misdemeanor theft charge. M.L.M. was also adjudicated a petty offender based on a petition for underage consumption in an unrelated incident. The court ordered her to complete six days of sentenee-to-service and placed her on probation. As part of her probation conditions, M.L.M. was required to submit to random urinalyses and continue therapy. The State asserted “DNA would be required” but recognized an appeal was pending on a case involving the constitutionality of a similar application of section 609.117.1 The court ordered the DNA collection, but stayed the matter for one month to allow the parties to brief the issue of the constitutionality of section 609.117, subdivision 1(2).
M.L.M. argued that the portion of section 609.117, subdivision 1(2), that requires a juvenile adjudicated delinquent of a misdemeanor to submit a DNA sample violated the prohibitions against unreasonable searches and seizures and was a denial of equal protection of the laws in violation of the U.S. and Minnesota Constitutions. The district court rejected M.L.M.’s arguments and concluded the statute is constitutional. In a published opinion, the court of appeals affirmed the district court’s conclusion that section 609.117, subdivision 1(2), is constitutional as applied to a juvenile petitioned for a felony offense and then adjudicated delinquent of a misdemeanor arising out of the same set of circumstances. In re the Welfare of M.L.M., 781 N.W.2d 381, 390 (Minn.App.2010). The court also concluded that M.L.M. failed to demonstrate that section 609.117, subdivision 1(2), violated her right to equal protection of the laws. Id. Subsequently, M.L.M. filed a petition for review, which we granted.
I.
M.L.M. argues that Minn.Stat. § 609.117, subd. 1(2), is unconstitutional because it requires a juvenile adjudicated delinquent of a misdemeanor to provide a DNA sample in violation of the Fourth Amendment to the U.S. Constitution and Article I, Section 10, of the Minnesota Constitution. The State argues that a juvenile petitioned for a felony and then adjudicated delinquent of a misdemeanor arising out of the same set of circumstances has a reduced expectation of privacy and that the State’s interest in DNA collection outweighs that reduced expectation of privacy; therefore, collecting a DNA sample from that juvenile is not an unreasonable search or seizure.
The constitutionality of a statute presents a question of law, which we review de novo. State v. Melde, 725 N.W.2d 99, 102 (Minn.2006). We presume Minnesota statutes are constitutional and will strike down a statute as unconstitutional only if absolutely necessary. See State v. Behl, 564 N.W.2d 560, 566 (Minn.1997). The party challenging the constitutionality of a statute must demonstrate beyond a reasonable doubt that the statute violates a constitutional provision. State v. Bartylla, 755 N.W.2d 8, 14 (Minn.2008).
*30To answer the question presented, we must examine the statutes that authorize the collection of a biological specimen and the provisions of the U.S. and Minnesota Constitutions that prohibit unreasonable searches and seizures, and then apply the constitutional protections to the statutes at issue in this ease.
Section 609.117, subdivision 1, provides that a
court shall order an offender to provide a biological specimen for the purpose of DNA analysis as defined in section 299C.155 when: ... (2) the juvenile court adjudicates a person a delinquent child who is petitioned for committing or attempting to commit a felony offense and is adjudicated delinquent for that offense or any offense arising out of the same set of circumstances.
It is undisputed that M.L.M., who was petitioned for felony possession of burglary tools and then adjudicated delinquent of gross misdemeanor theft over $500 “arising out of the same set of circumstances,” was adjudicated delinquent of a crime that satisfies the requirements of section 609.117, subdivision 1(2).
Section 609.117, subdivision 1, incorporates the definition of “DNA analysis” in section 299C.155, subdivision 1. DNA analysis means “the process through which deoxyribonucleic acid (DNA) in a human biological specimen is analyzed and compared with DNA from another human biological specimen for identification purposes.” Minn.Stat. § 299C.155, subd. 1 (2010). Thus, the term “DNA analysis” is expressly limited to the collection and analysis of a biological sample for identification purposes. Id.; accord MinmStat. § 299C.09 (2010). Section 609.117, subdivision 1, does not authorize the collection of a biological sample for any other purpose.2
The DNA collection authorized by section 609.117, subdivision 1, is conducted using uniform procedures and protocols. Minn.Stat. § 299C.155 (2010). A biological specimen may be collected using a buccal swab, which involves “gently swab[bing] the inside of the cheek [with a sterile cotton swab].” Minnesota Department of Public Safety, Guide to DNA Analysis 1 (2003). The DNA profile (which does not contain the person's full DNA sequence) is placed in a database that is linked to the National DNA Offender Database (CO-DIS). Id. at 3; National Institute of Justice, The Future of Forensic DNA Testing 19-20 (2000). To ensure privacy, personal identifiers such as social security number and case-related information are not stored in the CODIS database. National Institute of Justice, supra, at 20. The DNA profiles stored in the database may be accessed by authorized law enforcement personnel solely for law enforcement identification purposes. Minn.Stat. § 299C.155, subd. 3; see also 42 U.S.C. § 14132(b)(3)(a) (2006).
*31The precise question we must decide is whether the collection of biological specimens for identification purposes authorized by section 609.117, subdivision 1(2), is an unreasonable search and seizure in violation of the U.S. and Minnesota Constitutions. The Fourth Amendment to the U.S. Constitution states that “[t]he right of the people to be secure in their persons, houses, papers, and effects, against unreasonable searches and seizures, shall not be violated.” U.S. Const, amend. IV. The language of Article I, Section 10, of the Minnesota Constitution is identical. “The touchstone of the Fourth Amendment is reasonableness.... ” United States v. Knights, 534 U.S. 112, 118, 122 S.Ct. 587, 151 L.Ed.2d 497 (2001). Generally, the reasonableness of a search depends upon whether the government has complied with the Warrant Clause by obtaining a warrant from a neutral magistrate based upon probable cause. United States v. U.S. District Court, 407 U.S. 297, 315-16, 92 S.Ct. 2125, 32 L.Ed.2d 752 (1972). Applying a totality-of-the-circumstanees test that balances the State’s interests against the intrusion into an individual’s privacy, the U.S. Supreme Court has carved out a number of exceptions to the Warrant Clause. Knights, 534 U.S. at 118-19, 121-22, 122 S.Ct. 587.
Recently, the Supreme Court applied the totality-of-the-circumstances test to cases involving warrantless searches of probationers and parolees convicted of a felony. Samson v. California, 547 U.S. 843, 848, 126 S.Ct. 2193, 165 L.Ed.2d 250 (2006); Knights, 534 U.S. at 118-19, 122 S.Ct. 587. In United States v. Knights, the Court considered whether a warrant-less search of a probationer’s apartment supported by reasonable suspicion and authorized by a condition of his probation was reasonable “under [the Court’s] general Fourth Amendment approach of examining the totality of the circumstances.” 534 U.S. at 118, 122 S.Ct. 587 (internal quotation marks omitted) (citation omitted). The Court concluded that the “reasonableness of a search is determined by assessing, on the one hand, the degree to which it intrudes upon an individual’s privacy and, on the other, the degree to which it is needed for the promotion of legitimate governmental interests.” Id. at 118-19, 122 S.Ct. 587 (internal quotation marks omitted) (citation omitted). The Court reasoned that “probationers do not enjoy the absolute liberty to which every citizen is entitled. Just as other punishments for criminal convictions curtail an offender’s freedoms, a court granting probation may impose reasonable conditions that deprive the offender of some freedoms enjoyed by law-abiding citizens.” Id. at 119, 122 S.Ct. 587 (internal quotation marks omitted) (citation omitted).
Similarly, in Samson v. California, the Court applied the totality-of-the-circumstances test to a suspicionless search of a parolee conducted pursuant to a California law, which provided that, as a condition for release, every prisoner eligible for state parole must agree to be subject to a search or seizure by a parole officer or other peace officer with or without a search warrant and with or without cause. 547 U.S. at 846, 848, 126 S.Ct. 2193. In doing so, the Court assessed “ ‘the degree to which [the search] intrude[d] upon an individual’s privacy’ ” against “ ‘the degree to which [the search was] needed for the promotion of legitimate governmental interests.’ ” Id. at 848, 126 S.Ct. 2193 (quoting Knights, 534 U.S. at 118-19, 122 S.Ct. 587). In evaluating the degree of intrusion, the Court reaffirmed its holding in Knights that “by virtue of their status alone, probationers do not enjoy the absolute liberty to which every citizen is entitled.” Id. at 848-49, 126 S.Ct. 2193 (citing Knights, 534 U.S. *32at 119, 122 S.Ct. 587) (internal quotation marks omitted).
A majority of federal circuits have applied the KnightsSamson totality-of-the-circumstances test to address the reasonableness of warrantless, suspicionless searches under the Federal DNA Act, 42 U.S.C. § 14135a (2006). Currently, eight circuits have concluded these searches are not unreasonable and therefore do not violate the Fourth Amendment.3
In State v. Bartylla, we considered whether the collection of a convicted felon’s DNA, as authorized by Minn.Stat. § 609.117 (2002), violated the prohibitions of the U.S. and Minnesota Constitutions against warrantless, suspicionless searches. 755 N.W.2d 8, 14, 18 (Minn.2008). Bartylla was convicted of murder in the first degree for a homicide that had grown cold until a DNA sample collected from Bartylla three years later matched DNA collected during the murder investigation. Id. at 12. Applying the Knights-Samson totality-of-the-circumstances test, we concluded that “as a result of his felony burglary conviction, the warrantless, suspi-cionless taking of Bartylla’s DNA pursuant to Minn.Stat. § 609.117 for purposes of placing his DNA profile into the state-mandated database did not violate the Fourth Amendment’s prohibition against unreasonable searches and seizures.” Id. at 17.
We reasoned that as an incarcerated felon, Bartylla had a lower expectation of privacy than a probationer, parolee, or conditional releasee, and the physical intrusion was “minimal.” Id. at 17-18. On the other hand, the State’s interests of “exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure for victims of unsolved crimes” were substantial. Id. at 18. For the same reasons, we concluded the DNA collection authorized by section 609.117 did not violate Article I, Section 10 of the Minnesota Constitution.4 Id. at 19. In doing so, we reasoned that the “totality-of-the-circumstances test we adopt today” provided adequate protections to Minnesota’s citizens, and therefore we declined to interpret Article I, Section *3310 more broadly than the Fourth Amendment.5 Id. at 18-19.
The State admits that the taking of M.L.M.’s biological specimen pursuant to section 609.117, subdivision 1(2), for criminal identification purposes constitutes a search within the meaning of the U.S. and Minnesota Constitutions. See Bartylla, 755 N.W.2d at 14 (analyzing DNA collection pursuant to section 609.117 as a Fourth Amendment search); see also Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 618, 109 S.Ct. 1402, 108 L.Ed.2d 689 (1989) (concluding the collection of biological specimens is a Fourth Amendment search). Consequently, the question we must examine is the reasonableness of the search in this case.
The taking of DNA samples for identification purposes implicates two privacy interests: (1) an expectation of privacy in one’s bodily integrity, and (2) an expectation of privacy in one’s identity. United States v. Kriesel, 508 F.3d 941, 946-48 (9th Cir.2007); United States v. Amerson, 483 F.3d 73, 84 (2nd Cir.2007), cited in Bartylla, 755 N.W.2d at 16-17; see also Skinner, 489 U.S. at 617, 109 S.Ct. 1402 (explaining that the collection of urine intrudes on expectations of privacy that society has long recognized as reasonable because there are few activities in society more private than the passing of urine; most people describe it by euphemisms if they talk about it at all); cf. Minn.Stat. § 299C.155, subd. 3 (providing that DNA data contained in the centralized database is “private data on individuals”). We implicitly recognized these two privacy interests in Bartylla when we noted that “the physical intrusion involved in acquiring the DNA sample from Bartylla for purposes of identification was minimal.” 755 N.W.2d at 18 n. 6. We emphasized in Bartylla that we need not and did not consider whether “an intrusion into Bartylla’s body to obtain DNA for purposes other than identification [would] be minimal or [would] violate the Fourth Amendment” because those questions were not presented by the DNA sample collection in Bartylla’s case.6 Id.
In State v. Johnson, which was considered and released contemporaneously with this decision, we applied the totality-of-the-circumstances test adopted in Bartylla to conclude that Minn.Stat. § 609.117, subd. 1(1) — which requires a defendant charged with a felony and then convicted of a misdemeanor arising out of the same set of circumstances to provide a DNA sample for identification purposes — does not violate the prohibitions against unreasonable searches and seizures in the U.S. and Minnesota Constitutions. State v. Johnson, 813 N.W.2d 1, 7-11 (Minn.2012). In Johnson we expressly recognized that the taking of DNA samples for identification purposes implicates two privacy interests: (1) an expectation of privacy in one’s bodily integrity, and (2) an expectation of privacy *34in one’s identity. Id. at 8. We concluded the nature of the physical intrusion — DNA collection via buccal swab — was minimal and the conditions of Johnson’s probation diminished his expectation of privacy in his identity. Id. at 7-8. Balancing the two relevant privacy interests against the substantial State interests identified in Bartylla, we concluded the taking of a DNA sample from Johnson pursuant to Minn. Stat. § 609.117, subd. 1(1), was not an unreasonable search. Id. at 9 (citing Samson, 547 U.S. at 848, 126 S.Ct. 2193; Knights, 534 U.S. at 118-19, 122 S.Ct. 587).
M.L.M.’s arguments parallel the arguments we addressed in Johnson. M.L.M. argues Bartylla applies only to the DNA samples taken from defendants convicted of a felony and incarcerated, who have a “severely diminished privacy expectation” and should not be extended to juveniles adjudicated delinquent of a misdemeanor. In Bartylla, we adopted the Knights-Samson totality-of-the-circumstances test to determine whether a particular search is reasonable. Consequently, we must examine the nature of the physical intrusion on M.L.M.’s bodily integrity, and M.L.M.’s reasonable expectation of privacy in her identity. See Bartylla, 755 N.W.2d at 17-18; see also Amerson, 483 F.3d at 84-85.
Here, the prosecutor determined that there was probable cause to petition M.L.M. for felony possession of burglary tools, in violation of Minn.Stat. §§ 609.59 and 609.05, and M.L.M. did not seek dismissal of the felony petition for lack of probable cause.7 M.L.M. later pleaded guilty to gross misdemeanor theft over $500, and the district court adjudicated M.L.M. delinquent and imposed a sentence consisting of six days of sentence-to-service and placed M.L.M. on probation until age 19, subject to specific conditions. The conditions included random urinalyses and counseling. M.L.M. also signed a probation contract, which imposed additional conditions, including continued reporting to the probation officer, submission to war-rantless searches as requested, and a prohibition against possessing a firearm.
We conclude that the physical intrusion of M.L.M.’s bodily integrity to acquire the DNA sample from M.L.M. is minimal, especially when compared to the other intrusions M.L.M. is subjected to as part of her probation, including random urinalysis. Moreover, the physical intrusion on M.L.M.’s bodily integrity — a buccal swab inside M.L.M.’s cheek — is no greater than the intrusion in Bartylla, which we held constituted a minimal intrusion. Bartylla, 755 N.W.2d at 17-18.
We next examine whether M.L.M. had a reasonable expectation of privacy in her identity. We have recognized that there is a hierarchy of expectations of privacy, such that incarcerated prisoners have less of a privacy expectation than probationers, parolees, or conditional releasees. Id. at 17; State v. Anderson, 733 N.W.2d 128, 139 (Minn.2007) (concluding that a defendant’s “reasonable expectation of privacy was diminished merely by virtue of his status as a probationer”). In Amerson, 483 F.3d at 86, the Second Circuit concluded that “a probationer’s expectation of pri*35vacy in his or her identity is severely diminished.” Like the court in Amerson, we conclude that M.L.M.’s status as a probationer significantly reduced her expectation of privacy in her identity.8
M.L.M. argues that DNA collection from juvenile misdemeanants pursuant to section 609.117, subdivision 1(2), violates the policy of confidentiality of a juvenile delinquency proceeding. Minnesota Statutes §§ 260B.163, subd. 1(c), and 260B.171, subd. 4(b) (2010), provide that juvenile court proceedings are closed to the public, subject to certain enumerated exceptions, and that the release of juvenile records requires a court order. See also Minn. R. Juv. Delinq. P. 2.01; 30.02, subd. 3. We have stated that “[t]he policy of keeping juvenile court records confidential is rehabilitative” and the confidential nature of juvenile records provides “incentives to keep out of trouble.” State v. Schilling, 270 N.W.2d 769, 772 (Minn.1978).
But the Legislature created an exception to those confidentiality protections in section 609.117, subdivision 1(2).9 Specifically, subdivision 1(2) provides that the court shall order certain juvenile offenders to submit a DNA sample for analysis and then require that the sample or the results of the analysis be placed in the BCA database. Consequently, the Legislature has established a general policy of confidentiality of juvenile proceedings, and then created an exception to those confidentiality protections. These statutes express the public policy judgments of the Legislature. It is not our role to second-guess these policy judgments. See Irongate Enters., Inc. v. County of St. Louis, 736 N.W.2d 326, 331 (Minn.2007) (“[A]ny disagreement with the policy underlying [the legislature’s] decision or the rule should be directed to the legislature.”); see also Int’l Bhd. of Elec. Workers, Local No. 292 v. City of St. Cloud, 765 N.W.2d 64, 68 (Minn.2009) (“It is the duty of this court to apply the law as written by the legislature.”). While M.L.M. may disagree -with the policy decision of the Legislature, she has failed to articulate a reason why the Legislature’s decision to create an exception to juvenile confidentiality is unlawful.
Moreover, the data in the system derived from DNA samples collected from *36juveniles pursuant to section 609.117, subdivision 1(2), are protected by the restrictions in Minn.Stat. § 299C.155, subd. 3. The statute provides that the database “may only be accessed by authorized law enforcement personnel and used solely for law enforcement identification purposes,” because the data is “private data on individuals.” Id. Consequently, the DNA sample is placed in a database that is only available to law enforcement, not the public. Id. Thus, M.L.M.’s argument that section 609.117, subdivision 1(2), violates the policy of confidentiality of juvenile proceedings lacks merit.
On the other side of the totality-of-the-circumstances analysis is “the degree to which [the DNA collection] is needed for the promotion of legitimate governmental interests.” Samson, 547 U.S. at 848, 126 S.Ct. 2193. Here, the State’s interests in DNA collection under section 609.117, subdivision 1(2), are the same interests addressed in Bartylla and Johnson, which include “exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure for victims of unsolved crimes.” Johnson, 813 N.W.2d at 7; Bartylla, 755 N.W.2d at 18. These substantial interests apply equally whether the offender is adjudicated delinquent of a felony or of a misdemeanor arising out of the same circumstances as a felony petition.10 Balancing the State’s legitimate governmental interests in DNA collection against M.L.M.’s reduced expectation of privacy in her identity, we conclude that, as applied here, the statutorily-mandated collection of M.L.M.’s DNA for criminal identification purposes pursuant to section 609.117, subdivision 1(2), does not violate the U.S. or Minnesota Constitutions.
M.L.M. argues In re the Welfare of C.T.L., 722 N.W.2d 484 (Minn.App.2006), supports her argument that only a felony conviction would satisfy the totality-of-the-circumstances analysis. C.T.L. involved individuals charged, but not yet convicted of a crime, and therefore is distinguishable. The portions of Minn.Stat. § 299C.105 (2010) at issue in C.T.L. applied only to DNA collection from juveniles and adults charged with specific felonies, and did not require a conviction prior to collecting DNA. C.T.L., 722 N.W.2d at 488. The court of appeals concluded that the DNA collection was unreasonable under the totality-of-the-circumstances test because a charged individual does not have the same diminished expectation of privacy as a convicted individual, and therefore the State’s interests did not outweigh the expectation of privacy of an individual prior to conviction. Id. at 491-92. We adopt the same conclusion as we adopted in Johnson, and conclude that because M.L.M. has been adjudicated delinquent of a gross misdemeanor arising out of the same set of circumstances as a felony petition, her situation is distinguishable from individuals who have been charged but not convicted of any offense.
Finally, M.L.M. argues that decisions from other state courts support her conclusion that a felony conviction is required before DNA may be collected. We rejected a similar argument in Johnson, and we conclude here as well that foreign jurisdictions have not uniformly determined what type of offense or severity level of punish*37ment allows for DNA-sample collection, and M.L.M.’s argument that foreign jurisdictions support a bright-line exclusion of misdemeanants is incorrect. Rather, the courts have applied a totality-of-the-circumstances test to the facts of each case.
In summary, we conclude that when a juvenile is adjudicated delinquent of a gross misdemeanor offense that arises out of the same set of circumstances as a felony petition and that juvenile’s sentence includes probation with conditions such as random urinalyses, there is a significant reduction in that juvenile’s expectation of privacy in his or her identity. Additionally, the State’s interests in exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure to victims of unsolved crimes are substantial. Applying the totality-of-the-eircumstances test to the facts of this case, we conclude that DNA collection by buccal swab for identification purposes is not an unreasonable search. Accordingly, we conclude that the statutorily mandated collection of M.L.M.’s DNA pursuant to section 609.117, subdivision 1(2), does not constitute an unreasonable search or seizure under the U.S. or Minnesota Constitutions.
II.
M.L.M. argues that Minn.Stat. § 609.117, subd. 1(2), deprives her of her right to equal protection of the laws in violation of the U.S. and Minnesota Constitutions. Specifically, she contends that the statute is unconstitutional because it requires a juvenile petitioned for a felony and then adjudicated delinquent of a misdemeanor arising out of the same set of circumstances to provide a DNA sample, but does not require a DNA sample from juveniles adjudicated delinquent of a misdemeanor but not petitioned for a felony. The State counters that these two eatego-ries of misdemeanants are not similarly situated, and therefore no equal protection violation exists.
The constitutionality of a statute presents a question of law that we review de novo. State v. Melde, 725 N.W.2d 99, 102 (Minn.2006). In the equal protection context, we presume Minnesota statutes are constitutional when they do not involve a fundamental right or a suspect class. See State v. Benniefield, 678 N.W.2d 42, 45 (Minn.2004). The party challenging the constitutionality of a statute bears “the very heavy burden of demonstrating beyond a reasonable doubt that the statute is unconstitutional.” State v. Behl, 564 N.W.2d 560, 566 (Minn.1997).
The Equal Protection Clause of the Fourteenth Amendment to the U.S. Constitution provides that “[n]o state shall ... deny to any person within its jurisdiction the equal protection of the laws.” Article I, Section 2 of the Minnesota Constitution provides that “[n]o member of this state shall be disfranchised or deprived of any of the rights or privileges secured to any citizen thereof, unless by the law of the land or the judgment of his peers.” We have previously concluded “[b]oth clauses have been analyzed under the same principles.” Kolton v. Cnty. of Anoka, 645 N.W.2d 403, 411 (Minn.2002). Specifically, the “Equal Protection Clause does not forbid classifications. It simply keeps governmental decisionmakers from treating differently persons who are in all relevant aspects alike.” Nordlinger v. Hahn, 505 U.S. 1, 10, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992); see also Behl, 564 N.W.2d at 568 (stating that equal protection “does not require the state to treat things that are different in fact or opinion as though they were the same in law”).
Our precedent establishes different tests for rational basis review. First, the “similarly situated” test states that a statute *38violates equal protection when it “prescribes different punishments or different degrees of punishment for the same conduct committed under the same circumstances by persons similarly situated.” State v. Frazier, 649 N.W.2d 828, 837 (Minn.2002). Additionally, we have applied the three-prong Russell test to equal protection claims. Benniefield, 678 N.W.2d at 46.
The threshold question in an equal protection claim is whether the claimant is treated differently from others to whom the claimant is similarly situated in all relevant respects. State v. Cox, 798 N.W.2d 517, 521-22 (Minn.2011). We impose this threshold showing because the Equal Protection Clause does not require that the State treat persons who are differently situated as though they were the same. Id. at 521. Here, M.L.M. has not made this showing. M.L.M., as a juvenile misdemeanant with a dismissed felony petition, is not similarly situated to a misde-meanant who was not petitioned for a felony. Specifically, M.L.M. was petitioned for felony possession of burglary tools, gross misdemeanor theft over $500, gross misdemeanor damage to property, and misdemeanor fleeing a police officer. The petition was signed by the prosecutor and supported by a statement of probable cause. See Minn. R. Juv. Delinq. P. 6.03, 6.05. While the felony charge was dismissed as part of the plea agreement, the felony charge supports the conclusion that this conduct was more serious than conduct supporting only a gross misdemeanor. Objectively, M.L.M.’s situation as a juvenile misdemeanant with a dismissed felony charge is factually different from that of a juvenile misdemeanant who has not been petitioned for a felony. Consequently, we conclude that M.L.M. is not similarly situated to misdemeanants without a felony petition, and therefore her equal protection claim fails.
Accordingly, we hold that section 609.117, subdivision 1(2), does not violate the Equal Protection Clauses of the U.S. or Minnesota Constitutions by requiring M.L.M. to submit a DNA sample for analysis.
Affirmed.

. The pending appeal was State v. Johnson, 777 N.W.2d 767 (Minn.App.2010). We granted review of Johnson and heard consolidated oral argument on both Johnson and the present case. The decision in Johnson was considered and is released contemporaneously with this decision. State v. Johnson, 813 N.W.2d 1 (Minn.2012).


. The dissent argues that the State has failed to establish that the collection of a biological specimen to obtain highly personal genetic information is a reasonable search. But that is not the issue before the court. Rather, the question is whether the collection of a biological specimen to develop a DNA profile for criminal identification purposes is a reasonable search. Section 609.117, subdivision 1, does not allow the State to extract highly personal genetic information from the biological specimen taken; instead, the statute only allows the State to use the biological specimen to produce a DNA profile for criminal identification purposes, employing human genome locations that contain no genetic information. Moreover, there is no evidence that the State has or intends to use the biological specimens to extract highly personal genetic information. Thus, the dissent’s argument is without merit.


. See United States v. Weikert, 504 F.3d 1, 11, 15 (1st Cir.2007) (applying the totality-of-the-circumstances test to analyze and uphold the Federal DNA Act); United States v. Sczubelek, 402 F.3d 175, 184 (3d Cir.2005) (same); Groceman v. U.S. Dep’t of Justice, 354 F.3d 411, 413-14 (5th Cir.2004) (same); United States v. Conley, 453 F.3d 674, 679-81 (6th Cir.2006) (same); United States v. Kraklio, 451 F.3d 922, 924-25 (8th Cir.2006) (same); United States v. Kincade, 379 F.3d 813, 832, 839 (9th Cir.2004) (plurality opinion) (same); Banks v. United States, 490 F.3d 1178, 1193 (10th Cir.2007) (same); Johnson v. Quander, 440 F.3d 489, 496 (D.C.Cir.2006) (same).


. According to the dissent, the statutory DNA collection procedure is a "full-scale personal DNA searchf ]” that exposes "exceptionally private information” to public view, including a "person's health, propensity for particular disease, race and gender characteristics, and perhaps even propensity for certain conduct.” We disagree. Section 609.117, subdivision 1, authorizes the collection of DNA samples from a narrowly defined set of individuals convicted of a misdemeanor arising out of the same set of circumstances that provided probable cause for a felony charge. The governmental use of the data is to determine a DNA profile for the limited purpose of criminal identification. Further, access to the information is restricted to law enforcement officers conducting criminal investigations. In summary, nothing in Minn.Stat. § 609.117, subd. 1, authorizes a full-scale personal DNA search that exposes "exceptionally private information” to public view, including a "person's health, propensity for particular disease, race and gender characteristics, and perhaps even propensity for certain conduct.” Rather, Minn.Stat. § 299C.155 limits the use of the DNA profile to criminal identification. Specifically, subdivisions 3 and 4 provide that the DNA profile may be used only for criminal identification purposes. Id., subds. 3, 4.


. One commentator has criticized the Knights-Samson totality of the circumstances test. See 5 Wayne R. LaFave, Search & Seizure, § 10.10(c) (4th ed.2004). But LaFave's criticisms of the Knights-Samson test would apply equally to felony and misdemeanor cases. In Bartylla, which was decided four years after LaFave’s criticism, we adopted the Knights-Samson totality-of-the-circumstances test, and applied the test to a felony case. Pursuant to the doctrine of stare decisis, we do not overrule prior decisions absent a compelling reason. State v. Martin, 773 N.W.2d 89, 98 (Minn.2009). No compelling reason has been asserted to overturn Bartylla, and therefore we apply the Knights-Samson test in this case.


. As discussed in more detail below, M.L.M. and Bartylla’s DNA samples were collected for the same limited purpose — identification. We do not consider whether an intrusion into M.L.M.’s body to obtain DNA for purposes other than identification would violate the Fourth Amendment.


. We note that a child alleged to be delinquent because of a felony or gross misdemeanor shall be charged by petition. Minn. R. Juv. Delinq. P. 6.03. Moreover, a petition cannot be filed without a prosecutor's signature, acknowledging that reasonable grounds exist to support the petition, and the district court has the authority to order the prosecutor to make a showing of probable cause in addition to that set forth in the petition. Minn. R. Juv. Delinq. P. 6.03, 6.05. The district court did not make such a request in this case.


. The dissent contends that M.L.M.’s expectation of privacy in biological specimens containing her DNA is "essentially the same” as an "ordinary citizen.” We disagree for several reasons. First, M.L.M. was petitioned for a felony offense and adjudicated delinquent of a misdemeanor arising out of the same set of circumstances. Thus, M.L.M. is no ordinary citizen. Additionally, M.L.M. was required as a condition of probation to submit to ongoing random urinalyses, which diminishes her expectation of privacy. See Skinner, 489 U.S. at 617, 109 S.Ct. 1402 (“[T]he collection and testing of urine intrudes upon expectations of privacy that society has long recognized as reasonable.... ”). It is unreasonable to suggest that a person retains an ordinary citizen's "high expectation of privacy in his or her DNA,” when the person’s expectation of privacy has been reduced by the conditions of her probation, including suspicionless analysis of her urine (which contains her DNA). There is no material distinction between random urinalysis, which is used to determine whether the person is using alcohol or drugs, and a DNA profile, which is used to determine whether the person left DNA at a crime scene. In both situations, the government collects a biological specimen that is used by a restricted number of persons for a limited and legitimate governmental interest.


. Previously, the court of appeals addressed the interaction of the general policy of juvenile confidentiality and Minn.Stat. § 609.3461 (1990) (renumbered in 1999 as section 609.117), which required a juvenile to provide a biological specimen when the juvenile was adjudicated delinquent of certain enumerated offenses. In re the Welfare of Z.P.B., 474 N.W.2d 651, 654 (Minn.App.1991). The court of appeals concluded that confidentiality protections are statutory, and therefore may be modified by the Legislature. Id.


. The dissent contends that the State failed to prove that DNA collection was necessary to promote legitimate State interests. But M.L.M. did not challenge the State’s assertion that its interests in DNA collection were the same as in Bartylla — "exonerating the innocent, deterring recidivism, identifying offenders of past and future crimes, and bringing closure for victims of unsolved crimes.” Rather, M.L.M. argued that her privacy interest outweighs the State’s interests.